Citation Nr: 0521795	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  02-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran's spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that granted service connection for diabetes 
mellitus and assigned a 10 percent evaluation for it, 
effective January 2001.  This case was previously before the 
Board in May 2004, at which time it was remanded for 
additional development of the record and to ensure due 
process.  The case is again before the Board for appellate 
consideration.

In its May 2004 decision, the Board determined that new and 
material evidence had been submitted and reopened the 
veteran's claim for entitlement to service connection for 
hearing loss in the right ear, and remanded the claim for 
additional development.  Based on the additional evidence, 
the RO, by rating action dated in November 2004, granted 
service connection for hearing loss in the right ear.  
Accordingly, this decision is limited to the issue set forth 
on the preceding page.


FINDINGS OF FACT

Insulin or an oral hypoglycemic agent is not required for 
control of the veteran's diabetes mellitus.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in December 2002 and 
May 2004 apprised the appellant of the information and 
evidence necessary to substantiate his claims, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claims.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially adjudicated prior to the 
provision of VCAA notice as outlined above.  

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the appellant full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the appellant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letters provided to the appellant were not given 
prior to the first AOJ adjudication of his claims, notice was 
provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private and VA medical records, and a VA 
examination report.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claims.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual background

Private medical records dated from 1998 to 2000 have been 
associated with the claims folder.  It was noted in February 
2000 that the veteran had diabetes mellitus, Type II.  The 
records also show that the veteran was treated with insulin.  

The veteran was hospitalized by the VA from September 2000 to 
March 2001.  He was admitted for continuation of 
rehabilitation of a head injury following a motor vehicle 
accident in January 2000.  The discharge summary notes a past 
medical history of Type II diabetes mellitus on insulin.  It 
was also indicated that he was on insulin at the time of his 
admission to the hospital.  The hospital records reflect that 
the veteran's diabetes mellitus was diet controlled.  In 
addition, the discharge summary shows no treatment for 
diabetes mellitus while the veteran was in the hospital.  
Finally, the medications prescribed for the veteran on 
hospital discharge did not include insulin.

The veteran was afforded an examination by the VA in October 
2004.  The medical history reflects that the veteran had a 
routine screening in 1999 and fasting blood sugar was 150.  
At that time, he was diagnosed with diabetes mellitus and was 
instructed to control it with diet and exercise.  It was 
indicated that he had controlled his diet and his blood sugar 
went down to 120 and he did not need to take medication or 
insulin.  It was also stated that following the motor vehicle 
accident in January 2000, he needed to go on insulin, which 
he took for two years.  It was reported that since January 
2002, he had received no treatment for diabetes mellitus.  
The veteran's spouse related that she did not think that he 
was even diet controlled as he took a high calorie diet and 
his blood sugar had been normal.  

The examination report indicates that according to the 
veteran's primary care physician, the veteran's diabetes 
mellitus was controlled because of his low weight.  The 
examiner stated that the veteran had a dilated funduscopic 
examination done within the previous year and it showed no 
signs of diabetic retinopathy.  He also noted that since the 
veteran was wheelchair bound and had multiple neurological 
issues, it was hard to obtain a detailed history of any 
hypoglycemic attacks.  As far as the veteran's spouse could 
understand, the veteran did not have any hypoglycemic 
episodes and he had no history of any recent hospitalizations 
for ketoacidosis or hypoglycemia.  Following an examination, 
the pertinent impression was Type II diabetes mellitus, well 
controlled at this time because of low body mass index.  The 
examiner commented that there was no evidence of diabetic 
retinopathy, and that it was unclear how to evaluate for 
diabetic neuropathy.  He noted that there were no signs of 
nephropathy form the past medical history.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for diabetes mellitus, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 20 percent evaluation may be assigned for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet.  When manageable by restricted 
diet only, a 10 percent evaluation may be assigned.  
Diagnostic Code 7913.  

The Board concedes that the veteran was apparently on insulin 
for management of his diabetes mellitus for a period of time 
following the diagnosis.  The Board acknowledges that it was 
reported on the October 2004 VA examination that the veteran 
had been on insulin for two years, apparently beginning in 
January 2000.  While the records indicate that he was still 
on insulin at the time of his admission to the VA hospital in 
September 2000, the available records reflect no treatment 
for diabetes mellitus.  It is also significant to observe 
that his diabetes was characterized as being controlled by 
diet.  Moreover, insulin was not prescribed on hospital 
discharge.  Similarly, the VA examination conducted in 
October 2004 demonstrated that the veteran was not on 
insulin, and that his diabetes mellitus was considered to be 
well controlled due to his body mass index.  As noted above, 
in order to assign a higher rating, the evidence must 
establish that the veteran be on insulin or an oral 
hypoglycemic agent.  Neither has been shown.  In this case, 
the evidence demonstrates that the only time the veteran 
required insulin was prior to the effective date of his award 
of service connection for diabetes mellitus.  The only 
evidence supporting the veteran's claim consists of his 
statements regarding the severity of his diabetes mellitus.  
In contrast, the medical findings on examination are of 
greater probative value and fail to show that a higher rating 
is warranted.  The Board concludes, accordingly, that the 
weight of the evidence is against the claim for an increased 
rating for diabetes mellitus.


ORDER

An initial evaluation in excess of 10 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


